DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a terminal apparatus and method of terminal apparatus for communicating with a base station apparatus, the terminal apparatus including: a receiver configured to receive information related to subcarrier spacing for an OFDM signal from the base station apparatus; and a transmitter configured to transmit an uplink data channel to the base station apparatus by using the OFDM signal, based on the information related to the subcarrier spacing. The transmitter generates the OFDM signal by using a plurality of the subcarrier spacings, and the transmitter configures a transmit power of the uplink data channel, based on the subcarrier spacing of subcarriers to which the uplink data channel has been mapped. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 12 and 16 (renumbering as 1-2 respectively) are allowed.

Regarding claims 12 and 16, the closest prior arts:
	Rajagopal et al (US 20170111930 A1, Priority Date: Oct 3, 2016) discloses a terminal apparatus and methods for a terminal apparatus for communicates with a base station apparatus by using a plurality of subcarriers in at least one of a higher-frequency band and a lower-frequency band (fig. 1, 3, 15 and 19, par 0048, 0063, 0125, 0138-0139), the terminal apparatus comprising: 
reception circuitry configured to receive radio resource control (RRC) signaling (fig. 3, par 0070, 0128); 
control circuitry configured to (fig. 3, par 0070): 
acquire the RRC signaling indicating a subcarrier spacing between the plurality of subcarriers included in an Orthogonal Frequency Division Multiplexing (OFDM) symbol (fig. 8, par 0103, 0128); 
set the subcarrier spacing in the higher-frequency band to be different than the subcarrier spacing in the lower-frequency band (fig. 19, par 0103, 0128); and 
transmission circuitry configured to perform a uplink transmission (fig. 3, par 0072).

RONG et al (US 20180199381 A1, Cont PCT/CN2016/098131 Priority Date: Sept 05, 2016) discloses a terminal apparatus and methods for a terminal apparatus for: 
receive radio resource control (RRC) signaling indicating that contention-based access is supported and including information related to a resource allocation in a unit of a quantity of resource blocks (fig. 4, par 0033, 0035, 0236-0237, 0239-0240 and 0242); 
perform a contention-based uplink transmission based on the performed transmission power control (par 0207-0208, 0228-0231).

LUO et al (US 20180049182 A1, PCT EP2015/055171 Priority Date: Mar 12, 2015) discloses a terminal apparatus and methods for a terminal apparatus for:
perform transmission power control based on back-off value, the allowed back-off value being defined based on at least the subcarrier spacing (par 0131).

Pelletier et al (US20170013565A1, Priority Date: Jan 29, 2015) discloses a terminal apparatus and methods for a terminal apparatus for: MPR is equal to back-off of a transmission power (par 0458).

Kim et al (US 20150282178 A1) discloses a terminal apparatus and methods for a terminal apparatus for: set the subcarrier spacing in the higher-frequency band to be larger than the subcarrier spacing in the lower-frequency band (par 0111).
 
In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “perform transmission power control based on a value of an allowed maximum power reduction (MPR), the allowed MPR being defined based on at least the subcarrier spacing, wherein the control circuitry sets the allowed MPR to be larger in accordance with a larger spacing set to the subcarrier spacing” as recited in claim 12.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the control circuitry sets the allowed MPR to be larger in accordance with a larger spacing set to the subcarrier spacing” as recited in claim 12.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “setting the allowed MPR to be larger in accordance with a larger spacing set to the subcarrier spacing as recited in claim 16.

Claims 12 and 16 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473